                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      LINDA GARNHART,                                Case No. 19-cv-02292-MMC
                                                        Plaintiff,
                                  8
                                                                                        ORDER OF DISMISSAL
                                                  v.
                                  9

                                  10     LIBERTY INSURANCE
                                         CORPORATION,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Defendant's having advised the Court that the parties have agreed to a settlement
                                  14   of this cause,
                                  15          IT IS HEREBY ORDERED that plaintiff's claims alleged against defendant be
                                  16   dismissed without prejudice; provided, however, that if any party shall certify to this Court,
                                  17   within sixty days, with proof of service of a copy thereof on opposing counsel, that the
                                  18   agreed consideration for said settlement has not been delivered over, the foregoing
                                  19   Order shall stand vacated and this cause shall forthwith be restored to the calendar for
                                  20   further proceedings as appropriate.1
                                  21          IT IS SO ORDERED.
                                  22

                                  23   Dated: February 6, 2020
                                                                                                MAXINE M. CHESNEY
                                  24                                                            United States District Judge
                                  25

                                  26
                                  27          1
                                               Nothing herein is intended to preclude the subsequent filing of a dismissal with
                                  28   prejudice.
